Eakin, J. Appellant, William Blahut, was indicted, together with J. Blahut, for Sabbath-breaking by keeping open a dram-shop on Sunday. They severed. William Blahut was tried by a jury, convicted, fined, denied a new trial, and then appealed, on the ground that the evidence did not support the verdict. It tended to show that appellant was a nominal partner in a saloon, and one of the bar-tenders. For a year before the indictment it had been the habit to close the front door of the saloon on Sunday, and leave unfastened a back door, through which persons might, and did, come to buy drinks. Appellant and another bar-tender attended by turns on Sunday to furnish the liquor. This, if true, constituted the offense of keeping open a dram-shop. The jury were proper judges of the weight of the evidence. Affirm.